Case 5:19-cv-02072-MCS-SP Document 69 Filed 12/14/20 Page 1 of 5 Page ID #:1742




  1 Ryan D. Watstein (pro hac vice)
  2 rwatstein@kcozlaw.com
    Kristapor Vartanian (SBN 275378)
  3 kvartanian@kcozlaw.com
  4 Matthew A. Keilson (pro hac vice)
    mkeilson@kcozlaw.com
  5 KABAT CHAPMAN & OZMER LLP
  6 333 S. Grand Avenue, Suite 2225
    Los Angeles, CA 90071
  7 Telephone: (213) 493-3980
  8 Facsimile: (404) 400-7333
  9 Counsel for Defendant, Free Energy Savings Company, LLC
 10
                          UNITED STATES DISTRICT COURT
 11                      CENTRAL DISTRICT OF CALIFORNIA
 12
    MICHAEL TRUJILLO, individually         Case No: 5:19-cv-02072--MCS-SP
 13 and on behalf of all others similarly
 14 situated,                              DEFENDANT’S MOTION FOR
                                           LEAVE TO FILE RESPONSE TO
 15             Plaintiff,                 PLAINTIFF’S NOTICE OF
 16 v.                                     SUPPLEMENTAL AUTHORITY
                                           IN OPPOSITION TO MOTION
 17 FREE ENERGY SAVINGS                    FOR PARTIAL JUDGMENT ON
 18 COMPANY, LLC, D/B/A QUALITY THE PLEADINGS
    CONSERVATION SERVICES,
 19                                        Hon. Hon. Mark C. Scarsi
 20             Defendant.
                                           Compl. Filed: October 29, 2019
 21
 22                                        Trial Date: August 24, 2021

 23
 24
 25
 26
 27
 28

        MOT. FOR LEAVE TO FILE RESPONSE TO NOTICE OF SUPP. AUTHORITY--5:19-cv-02072--MCS-SP
Case 5:19-cv-02072-MCS-SP Document 69 Filed 12/14/20 Page 2 of 5 Page ID #:1743




  1         Defendant, Free Energy Savings Company, LLC d/b/a Quality Conservation
  2 Services (“QCS”) hereby requests leave to file the attached response to Plaintiff’s
  3 notice of supplemental authority in opposition to QCS’s motion for partial judgment
  4 on the pleadings. Plaintiff’s notice directs the Court to an order denying a motion to
  5 dismiss in Abramson v. Federal Insurance Company, No. 8:19-cv-02524, Dkt. 60
  6 (M.D. Fla. Dec. 11, 2020). QCS seeks leave to respond to this notice for two reasons.
  7         First, the notice itself contains a false statement. Plaintiff states in the notice
  8 that the Abramson ruling is “in line with the vast majority of courts to consider [the
  9 subject matter jurisdiction] issue[.]” However, as detailed in the enclosed response
 10 and as Plaintiff conceded at oral argument in this case, the only three courts to consider
 11 this issue prior to Abramson determined (correctly) that the speech restriction at issue
 12 here was unconstitutional—and thus unenforceable—during the period of time it
 13 illegally discriminated on the basis of content.
 14         Second, as Plaintiff fails to point out, the Abramson ruling itself is a house of
 15 cards. It contains no independent reasoning of its own and instead “adopts” reasoning
 16 of other courts that supposedly considered this issue. However, none of the decisions
 17 that Abramson cites even touched on the relevant jurisdictional question: whether a
 18 court can enforce a speech restriction during the time it was unconstitutional. Neither
 19 Abramson, nor the cases on which it purportedly relies, address that question. Notably,
 20 Abramson was decided without the benefit of a reply brief, which would presumably
 21 have informed the court that the cases incorrectly cited by the plaintiff there did not
 22 actually address the question presented in Abramson.
 23         QCS respectfully requests the opportunity to briefly expound on the points
 24 discussed above and to further explain why Abramson does not alter the conclusion
 25 that this Court lacks subject matter over Plaintiff’s automated-call ban claim.
 26
 27 Dated: December 14, 2020                      KABAT CHAPMAN & OZMER LLP

 28                                               By: /s/ Ryan D. Watstein
                                                 1
         MOT. FOR LEAVE TO FILE RESPONSE TO NOTICE OF SUPP. AUTHORITY--5:19-cv-02072--MCS-SP
Case 5:19-cv-02072-MCS-SP Document 69 Filed 12/14/20 Page 3 of 5 Page ID #:1744




  1                                              Ryan D. Watstein

  2                                              Counsel for Defendant
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                2
        MOT. FOR LEAVE TO FILE RESPONSE TO NOTICE OF SUPP. AUTHORITY--5:19-cv-02072--MCS-SP
Case 5:19-cv-02072-MCS-SP Document 69 Filed 12/14/20 Page 4 of 5 Page ID #:1745




  1                                PROOF OF SERVICE
  2                     UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
  3
           I am employed in Atlanta, Georgia; I am over the age of 18 and not a party to
  4 the within action; my business address is 171 17th Street NW, Suite 1550, Atlanta, GA
    30363.
  5
  6        On December 14, 2020, I served the foregoing document DEFENDANT’S
    MOTION FOR LEAVE TO FILE RESPONSE TO PLAINTIFF’S NOTICE
  7 OF SUPPLEMENTAL AUTHORITY IN OPPOSITION TO MOTION FOR
  8 PARTIAL JUDGMENT ON THE PLEADINGS on the interested parties to this
    action by delivering a copy thereof in a sealed envelope addressed to each of said
  9 interested parties at the following address(es): SEE ATTACHED LIST
 10
          (BY MAIL) I am readily familiar with the business practice for collection and
 11        processing of correspondence for mailing with the United States Postal Service.
           This correspondence shall be deposited with the United States Postal Service
 12
           this same day in the ordinary course of business at our Firm’s office address in
 13        Los Angeles, CA. Service made pursuant to this paragraph, upon motion of a
           party served, shall be presumed invalid if the postal cancellation date of postage
 14
           meter date on the envelope is more than one day after the date of deposit for
 15        mailing contained in this affidavit.
 16        (BY ELECTRONIC SERVICE) by causing the foregoing document(s) to be
 17         electronically filed using the Court’s Electronic Filing System which constitutes
            service of the filed document(s) on the individual(s) listed on the attached
 18         mailing list.
 19
           (Federal) I declare that I am employed in the office of a member of the bar of
 20         this court at whose direction the service was made. I declare under penalty of
            perjury that the above is true and correct.
 21
 22         Executed on December 14, 2020, at Atlanta, Georgia.

 23                                             By: /s/ Ryan D. Watstein
                                                _____________________________
 24                                              Ryan D. Watstein
 25
 26
 27
 28

                                         PROOF OF SERVICE
Case 5:19-cv-02072-MCS-SP Document 69 Filed 12/14/20 Page 5 of 5 Page ID #:1746



                                    SERVICE LIST
  1
      Steven L. Woodrow
  2   Patrick H. Peluso
      Woodrow & Peluso, LLC
  3
      3900 East Mexico Ave., Suite 300
  4   Denver, Colorado 80210
      swoodrow@woodrowpeluso.com
  5
      ppeluso@woodrowpeluso.com
  6
    Afshin Siman
  7
    Law Office of Afshin Siman
  8 6210 Wilshire Blvd., Ste. 211
    Los Angeles, CA 90048
  9
    siman@simanlawfirm.com
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                         PROOF OF SERVICE
